             Case 5:21-cv-00834-R Document 14 Filed 09/21/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DENNIS RAY RIGSBY, JR.,                                         )
                                                                )
                                    Plaintiff,                  )
                                                                )
v.                                                              )        No. CIV-21-834-R
                                                                )
STACY L. SMITH,                                                 )
                                                                )
                                    Defendant.                  )

                                                     ORDER

         Plaintiff, a state pretrial detainee appearing pro se, filed this action pursuant to 42

U.S.C. § 1983 alleging violation of his constitutional rights. Pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C) the matter was referred to United States Magistrate Judge Shon T.

Erwin for preliminary review. On August 27, 2021, Judge Erwin issued a Report and

Recommendation wherein he recommended that the Complaint be dismissed. (Doc. No.

6). The matter is currently before the Court on Plaintiff’s timely objections to the Report

and Recommendation, which gives rise to the Court’s obligation to conduct a de novo

review of those portions of the Report and Recommendation to which Plaintiff makes

specific objection. (Doc. Nos. 9 and 13). Having conducted such review, the Court finds

as follows.1

         In the Report and Recommendation Judge Erwin sets forth the history of the

criminal case underlying Plaintiff’s current case and outlines the claims Plaintiff seeks to



1
   “Because [the plaintiff] appears pro se, we review his pleadings and other papers liberally and hold them to a less
stringent standard than those drafted by attorneys.” See Trackwell v. U.S. Gov't, 472 F.3d 1242, 1243 (10th Cir. 2007).
             Case 5:21-cv-00834-R Document 14 Filed 09/21/21 Page 2 of 3




raise, all of which relate to his contention that Defendant Smith provided constitutionally

ineffective counsel in a 2004 criminal case. Citing Heck v. Humphrey, 512 U.S. 477 (1994),

Judge Erwin recommends dismissal of the action because Plaintiff’s 2004 conviction has

not been vacated or overturned and a victory on his part would imply the invalidity of his

conviction.

         In his initial objection to the Report and Recommendation Plaintiff simply states

“Stacy L. Smith being ‘NOT’ a governmental entity, officer or employee!” (Doc. No. 9).

To the extent Plaintiff is conceding that Mr. Smith, his private attorney, was not a state

actor, Plaintiff may not pursue a claim against him under 42 U.S.C. § 1983. “Section 1983

permits suits against persons who, acting under the color of state law, deprive a United

States citizen of his constitutional rights.” Boutwell v. Keating, 399 F.3d 1203, 1208 (10th

Cir. 2003). It follows that a prerequisite to any relief under Section 1983 is a defendant

who is a state actor. Nagy v. Spence, 172 F. App'x 847, 848 (10th Cir. 2006). Accordingly,

accepting as true the statement in the initial objection, Plaintiff has failed to state a § 1983

claim.

         If the Court is incorrect in its interpretation of Plaintiff’s initial objection and Mr.

Rigsby is asserting that Mr. Smith was a state actor for purposes of § 1983 liability, nothing

in the second objection provides a basis for rejecting Judge Erwin’s conclusion that the

claims cannot proceed because his conviction has not been invalidated.2 Accordingly, to


2
  Plaintiff notes that the Report and Recommendation incorrectly concludes that his 2004 conviction in the District
Court of Oklahoma County was for second-degree murder because he was actually convicted of first-degree
manslaughter. This error in the Report and Recommendation provides no basis for disregarding the ultimate
conclusion therein, that Plaintiff cannot proceed on his claim.



                                                        2
          Case 5:21-cv-00834-R Document 14 Filed 09/21/21 Page 3 of 3




the extent consistent herewith, the Report and Recommendation is ADOPTED and the case

dismissed.

       On September 2, 2021, Plaintiff filed a “Motion to request the court to help me get

information and appoint plaintiff representation/counsel to protect my rights. . . .” (Doc.

No. 10). In his September 17, 2021, Objection to the Report and Recommendation (Doc.

No. 13), Plaintiff reiterates his request for counsel. The requests for the appointment of

counsel are DENIED because this case is being dismissed and there is no basis in any of

Plaintiff’s filings for amendment of his pleadings. Furthermore, there is at this juncture no

need for information because the case is dismissed.

       For the reasons set forth herein, this action is DISMISSED.

       IT IS SO ORDERED this 21st day of September 2021.




                                             3
